United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-2999
                                ___________

Brett A. Anderson,                      *
                                        *
              Appellant,                *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Thomas J. Vilsack, Governor, State of * Southern District of Iowa.
Iowa; Gary Maynard, Director of the     *
Iowa Department of Corrections;         * [UNPUBLISHED]
Lowell Brandt, Warden at the Iowa       *
Medical and Classification Center;      *
David Scurr, Security Director at the   *
Iowa Medical and Classification         *
Center; Michael Bogs, Correctional      *
Officer at the Iowa Medical and         *
Classification Center,                  *
                                        *
              Appellees.                *
                                   ___________

                           Submitted: October 17, 2008
                               Filed: October 27, 2008
                               ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
       Brett Anderson appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action and denial of his motion for reconsideration. After careful de novo review, see
Benton v. Merrill Lynch & Co., 524 F.3d 866, 870 (8th Cir. 2008), we conclude that
dismissal was proper for the reasons the district court stated. We also conclude that
the court did not abuse its discretion in denying Anderson’s motion to reconsider the
dismissal. See United States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 933 (8th
Cir. 2006) (standard of review). Accordingly, we affirm the judgment, see 8th Cir.
R. 47B, and we deny Anderson’s request for appointment of counsel.
                         ______________________________




      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
                                         -2-